                         Case 18-10512-KBO             Doc 797       Filed 06/26/19        Page 1 of 6



                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

                                                              )    Chapter 11
         In re:                                               )
                                                              )    Case No. 18-10512 (KBO)
         Zohar III, Corp., et al.,1                           )
                                                              )    Jointly Administered
         Debtors.                                             )
                                                              )    Docket Ref. No. 545 and 773


                    ORDER APPROVING CONSUMMATION OF DENALI PORTFOLIO
                                  COMPANY TRANSACTION

                  Upon the Order in Aid of Implementation of the Global Settlement Agreement Approved

         in These Cases Establishing Certain Procedures for the Independent Director’s Approval of

         Monetization Transactions and Related Relief [Docket No. 545] (the "Procedures Order"); and

         upon the notice filed with the Court on June 10, 2019 [Docket No. 773] (the "Transaction

         Notice")2 and the declarations and exhibits attached thereto; and the Court having jurisdiction to

         consider this matter pursuant to 28 U.S.C. §§ 157 and 1334, and the Amended Standing Order of

         Reference from the United States District Court for the District of Delaware, dated as of

         February 29, 2012; and this matter being a core proceeding pursuant to 28 U.S.C. § 157(b)(2);

         and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and

         proper notice of the Denali Transaction having been provided to the Interested Parties, and it

         appearing that no other or further notice need be provided; and the Court having found and

         determined that the consummation of the Denali Transaction (as defined in the Transaction

         Notice, and hereinafter used) is in the best interests of the Debtors' estates, their creditors, and



         1
                  The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as
         follows: Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III,
         Limited (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors' address is
         3 Times Square, c/o FTI Consulting, Inc., New York, NY 10036.
         2
                  All capitalized terms used but not otherwise defined herein shall have the meaning ascribed to such terms
         in the Procedures Order [Docket No. 545], the Procedures Motion [Docket No.481], or the Transaction Notice.
01:24570281.3
                          Case 18-10512-KBO              Doc 797        Filed 06/26/19         Page 2 of 6



         other parties in interest; and any objections to the Denali Transaction having been withdrawn or

         overruled on the merits; and after due deliberation and sufficient cause appearing therefor, it is

         hereby ORDERED:

                  1.       Joseph J. Farnan, Jr., as Independent Director, has been fully charged with

         governance of the Debtors under applicable Cayman or Delaware law, as applicable,

         to authorize, approve and consummate the Denali Transaction, including, but not limited to

         (i) authorizing the Debtors to vote or consent to any vote, as applicable, any and all Zohar

         Interests in favor of the Denali Transaction, (ii) exercising any rights with respect to the Zohar

         Interests to implement or consummate the Denali Transaction, and (iii) authorizing and

         approving the release of all of the Encumbrances3 held by, owned by, or in favor of the Debtors

         in connection with the Denali Transaction.

                  2.       The consummation of the Denali Transaction between Fiber Glass Systems, L.P.

         (“Buyer”) and all of the shareholders of Denali Incorporated, a Delaware corporation (“Denali”),

         including but not limited to Denali Acquisition LLC (“Denali Acquisition”) and ARK II CLO

         2001-1, Limited (all of the shareholders of Denali are collectively, the “Sellers”) on the terms set

         forth in the Transaction Notice and SPA is legal, valid and properly authorized.

                  3.       Zohar III, Limited (“Zohar III”) is the only Debtor with any right, title, or interest

         (directly or indirectly) in Denali, its Subsidiaries (as defined in the SPA), or Denali Acquisition,

         and no other Debtors have any right, title, or interest (directly or indirectly) in Denali, its

         Subsidiaries (as defined in the SPA), or Denali Acquisition. Zohar III’s execution and entry into

         the Buyer Side Letter (which is also referred to herein as the “Zohar Authorization Letter

         Agreement”) and Ark Side Letter, in the forms attached to the Transaction Notice as Exhibits C

         3
                  “Encumbrances” means “any mortgage, pledge, assessment, security interest, lien, adverse claim, levy,
         charge, option, right of first refusal, voting agreement, charge, debenture, indenture, deed of trust, easement, right-
         of-way, restriction, encroachment, license, servitude, concession, security agreement or other encumbrance of any
         kind or nature.”
01:24570281.3
                                                                   2
                       Case 18-10512-KBO           Doc 797    Filed 06/26/19      Page 3 of 6



         and D, and all other documents contemplated by or entered into in connection with the Denali

         Transaction, are hereby authorized and approved, and shall be binding on and enforceable

         against all parties executing those documents. Upon entry of this Order, all necessary consents,

         approvals, or limited liability company authorizations by any member of, holder of an interest in

         (whether record, beneficial, or otherwise), or other party required to give limited liability

         company authorization to Denali Acquisition, with respect to the Denali Transaction are hereby

         deemed to have been provided. Further, Zohar III shall have authority to vote its interest in

         Denali Acquisition in support of the Denali Transaction.

                4.      Based upon, among other considerations, the Transaction Notice and

         the Transaction Declarations, the Independent Director's authorization, approval, and

         consummation of the Denali Transaction is prudent, in good faith, in the best interest of

         the Debtors' estates, their creditors and other parties in interest, and is fully consistent with the

         duties imposed upon him as a fiduciary.

                5.      The sale of all of the Sellers’ equity interests in Denali, as more fully described in

         and pursuant to the SPA, and the consideration provided by Buyer are fair and reasonable and

         shall be deemed for all purposes to constitute a transfer for reasonably equivalent value and fair

         consideration under the Bankruptcy Code and any other applicable law.

                6.      All amounts payable to Denali Acquisition under the SPA shall be paid to the

         account of Zohar III as set forth in the Ark Side Letter and subject to the limitations and escrow

         provisions set forth in the Ark Side Letter with respect to the allocation and satisfaction of Zohar

         III’s allocable portion of the Seller Representative Expenses (as defined in the Ark Side Letter).

                7.      Effective as of the Closing of the SPA (which includes the sale of all of the equity

         interests in Denali by the Sellers to Buyer and the satisfaction or waiver of the Closing

         conditions in the SPA), the Denali Transaction shall constitute a legal, valid and effective

01:24570281.3
                                                          3
                          Case 18-10512-KBO             Doc 797       Filed 06/26/19        Page 4 of 6



         transfer of all of the equity interests in Denali to Buyer notwithstanding any requirement for

         approval or consent by any Person, and shall (i) vest Buyer with all right, title and interest in and

         to the equity interests in Denali free and clear of all Encumbrances and other interests of any

         kind, in each case, under the Zohar Secured Debt Facility or otherwise held by Zohar III, and (ii)

         result in the release and termination of all Encumbrances and other interests of any kind under

         the Zohar Secured Debt Facility in or against the Assets and Properties of Denali and its

         Subsidiaries.4

                 8.       The Buyer is hereby granted and is entitled to all of the protections provided to a

         good faith buyer under section 363(m) of the Bankruptcy Code.

                 9.       The payment for and release of the Indebtedness under the Zohar Secured Debt

         Facility, as set forth in Section 2.5(f) of the SPA, is hereby approved free and clear of any and all

         Encumbrances and other interests of any kind that could be asserted by the Debtors, their Agents

         (as defined herein) or their creditors, against (i) the equity interests in Denali, (ii) Denali or any

         of its Subsidiaries, or (iii) the Assets and Properties of Denali or its Subsidiaries. The “Agents”

         constitute Ankura Trust Company, as agent, and Patriarch Partner Agency Services, LLC, as

         predecessor agent, under the Zohar Secured Debt Facility.

                 10.      Any Encumbrances on assets of the Debtors that are being released pursuant to

         this Order and the Denali Transaction shall attach to the proceeds received by the Debtors in the

         Denali Transaction with the same validity, extent, and priority as such released Encumbrances

         had on the applicable assets of the Debtors.




         4
                  “Assets and Properties” means “all assets and properties of every kind, nature, character and description
         (whether real, personal or mixed, whether tangible or intangible, whether absolute, accrued, contingent, fixed or
         otherwise and wherever situated), including the goodwill related thereto, operated, owned or leased by such Person,
         including, without limitation, cash, cash equivalents, accounts and notes receivable, chattel paper, documents,
         instruments, general intangibles, real estate, equipment, inventory, goods and Intellectual Property.”
01:24570281.3
                                                                 4
                         Case 18-10512-KBO        Doc 797     Filed 06/26/19     Page 5 of 6



                11.      The Debtors and their Agents are authorized and directed to execute and deliver

         all instruments and documents, and take such other action—including the exercise of any

         member, shareholder, or lender approval rights—as may be necessary or appropriate to

         consummate, implement and effectuate the Denali Transaction pursuant to the SPA, including,

         but not limited to, execution of any and all instruments necessary to terminate, cancel and release

         the Zohar Secured Debt Facility, and all Encumbrances and other interests of any kind arising

         under or related to the Zohar Secured Debt Facility, including any mortgage, deed of trust,

         security agreement, UCC financing statement, pledge, control agreement, Encumbrance, or other

         instrument related to the perfection of the Encumbrances and other interests of any kind against

         (i) the equity interests in Denali, (ii) Denali or any of its Subsidiaries, or (iii) the Assets and

         Properties of Denali or its Subsidiaries by the Debtors, as set forth in the Security Debt Facility

         or otherwise.

                12.      The release by the Debtors and other Releasors, as more fully set forth in Section

         6 of the Zohar Authorization Letter Agreement, is authorized and approved, except as follows:

                         Notwithstanding anything in the Zohar Authorization Letter
                         Agreement, the Ark Side Letter, the SPA, or any other document
                         entered into in the Denali Transaction to the contrary and solely as
                         among the parties to the Settlement Agreement (and for the
                         avoidance of doubt, such parties to the Settlement Agreement
                         expressly exclude Denali and its Subsidiaries): (i) in the event of a
                         conflict between the provisions of the Settlement Agreement and
                         the releases provided in Section 6 of the Zohar Authorization
                         Letter Agreement and Section 6.7 of the SPA, the Settlement
                         Agreement shall control; (ii) the Debtors, any Patriarch
                         Stakeholder, Denali Acquisition, any Group A Portfolio Company
                         (excluding Denali and its Subsidiaries) or any Group B Portfolio
                         Company, in whatever capacity such entity or individual may exist
                         or serve (collectively, the “Release Carve-Out Parties”), are not
                         releasing, and shall not be deemed to have released, any claims or
                         causes of action they may own, hold, have, or assert against each
                         other (collectively, the “Non-Released Claims”); and (iii) the
                         provisions, statements, or representations in the SPA, Transaction
                         Notice, Zohar Authorization Letter Agreement, Ark Side Letter, or
                         other documents contemplated by or entered into in connection
01:24570281.3
                                                          5
                         Case 18-10512-KBO               Doc 797        Filed 06/26/19        Page 6 of 6



                           with the Denali Transaction shall have no effect on or prejudice in
                           any way the Non-Released Claims and may not be used in any way
                           in any litigation, contested matter, adversary proceeding related to
                           or involving the Non-Released Claims (or any appeal from any
                           order entered in any of the following).5

                  13.      A certified copy of this Order may be filed with the appropriate clerk and/or

         recorded with the recorder of any state, county, or local authority to act to terminate and cancel

         any and all of the Encumbrances and other interests of any kind.

                  14.      Any stay applicable to this Order under Federal Rule of Bankruptcy Procedure

         6004(h) is waived and this Order shall be effective and enforceable immediately upon its entry.

                  15.      This Court shall retain jurisdiction over any and all matters arising from the

         interpretation or implementation of this Order.




             Dated: June 26th, 2019                                    KAREN B. OWENS
             Wilmington, Delaware                                      UNITED STATES BANKRUPTCY JUDGE




         5
                  Capitalized terms used in Paragraph 11 of this Order, but not otherwise defined in this Order, shall have the
         meaning ascribed to them in the Order entered on May 21, 2018, in Zohar’s chapter 11 bankruptcy case at Docket
         No. 266, including the “Settlement Agreement” annexed as Exhibit 1 thereto.
01:24570281.3
                                                                   6
